Title: From Thomas Jefferson to Patrick Gibson, 22 February 1826
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
Feb. 22. 26.
Your letter of the 8th has been recd as was in due season. the former one to which you observe you had recd no reply, the fact was that I had worn out the knees of my pantaloons in the humiliating posture of an eternal suppliant at the feet of the govmt begging favors for others. I  became tired of it, and thought   ought at length to pay some respect to my own character and to rise from the ground. since that time I have  sollicited for nobody nor answered any letters requesting me to resume that painful attitude. in the present case there is a reason the more against it as having no claims on the present admn which would entitle any applicn of mine to notice. I hope you will consider as reasonable these motives for my present course and accept assurances of my continued esteem and respectTh: J.